Citation Nr: 1604392	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  09-44 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension and cerebrovascular accident (stroke). 
 
 2.  Entitlement to service connection for breast cancer with mastectomy. 
 
 3.  Entitlement to an initial rating higher than 40 percent before October 20, 2010, for prostate cancer with total prostatectomy. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968, including service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and cerebrovascular accident (stroke) and breast cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From July 30, 2008, when service connection became effective, to October 10, 2010, the Veteran's prostate cancer was active.


CONCLUSION OF LAW

The criteria for a 100 percent rating for prostate cancer have been met from July 30, 2008, to October 10, 2010.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(o)(2), 4.115b, Diagnostic Code 7528 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a) , 4.

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Malignant neoplasms of the genitourinary system are assigned a 100 percent rating.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  A note following the code provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

In this case, the Board finds that a 100 percent rating for recurrent, active prostate cancer is warranted throughout the appeal period.  On January 2009 VA examination, it was noted that following the Veteran's total radical prostatectomy in 2000, his PSA levels increased such that in November 2008, the level was .93.  Then, on October 2010 VA examination, the examiner noted that the Veteran's PSA levels had been detectable and slowly rising since 2004.  The levels were currently at .975.  In October 2014, a VA examiner explained that remission was manifested by undetectable PSA.  However, the Veteran's PSA had become detectable after his total prostatectomy, indicating biochemical recurrence.  Therefore, his prostate cancer was active, though stable.

The Board notes that the RO increased the Veteran's rating for prostate cancer to 100 percent effective October 20, 2010, as that was the date of VA examination showing active prostate cancer, or detectable PSA levels.  However, the body of that particular VA examination noted detectable PSA levels since 2004, prior to the appeal period.  It has been established that the Veteran's PSA levels have been detectable throughout the appeal period.  Thus, it must be concluded that the Veteran's prostate cancer has been active throughout the appeal period.  

The Veteran has been assigned a rating of 100 percent.  Therefore, a higher evaluation is not available, and an extraschedular analysis under Thun v. Peake, 22 Vet. App. 111, 115 (2008) is not necessary in this case.  Moreover, the Veteran has not stated that his prostate cancer prevents employment.


ORDER

From July 30, 2008, to October 10, 2010, a 100 percent rating for the Veteran's prostate cancer is granted.


REMAND

With regard to the claims for service connection for hypertension and cerebellar accident and for breast cancer, the Board notes that VA examinations and opinions were obtained as to the etiology of these disabilities in June 2011 following a Board remand.  However, the opinions obtained are not sufficient to accurately decide the Veteran's claims.  

With regard to the claim for service connection for hypertension and cerebellar accident, the examiner stated that the Veteran's current hypertension was not related to the two instances of elevated blood pressure in service because those instances were isolated readings, one of which was taken while the Veteran was being treated for an infectious disease.  However, the examiner did not explain why an isolative blood pressure reading could not be relied upon to determine service incurrence, nor did the examiner discuss the other pertinent evidence of record, to include private treatment records showing a diagnosis of hypertension in 1983, and the Veteran's statements that he was first diagnosed with hypertension in the 1970s.  

With regard to the claim for service connection for breast cancer, the 2011 VA examiner stated that the etiology of the Veteran's breast cancer and possible relationship to the drinking water at Camp Lejeune was beyond what might be reasonably concluded based on the evidence and current medical knowledge.  Such a rationale is deficient in that it is unclear why a relationship between the contaminated drinking water and development of breast cancer could not be made.  Significantly, breast cancer is a disease that has been identified as potentially associated with exposure to the contaminated drinking water at Camp Lejeune.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.  Thus, the rationale provided is inadequate.  

For the above reasons, new VA opinions should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to obtain an opinion as to the etiology of his hypertension and cerebellar accident.  The examiner must be provided access to the electronic claims file.

The examiner is to provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension and cerebellar accident are related to the Veteran's service, to include the blood pressure readings taken on entrance and separation from service, and when he was being treated for malaria, the private medical records dated beginning in 1983 showing a diagnosis of hypertension, and the Veteran's statement of having been treated for hypertension in the early or late 1970s.

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  Schedule the Veteran for a VA examination with a specialist in environmental health to obtain a medical opinion as to the likely etiology of his breast cancer given his service at Camp Lejeune.  The examiner must be provided access to the electronic claims file and a copy of VBA Fast Letter/Training Letter 11-03 with the four appendices, for review in conjunction with the examination.

The examiner is to provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that the Veteran's breast cancer is related to the Veteran's exposure to contaminated water while serving at Camp Lejeune.

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  The AOJ should then review the record and readjudicate the claims. If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


